Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Applicant’s election without traverse of Group II, claims 8-14, in the reply filed on February 5, 2022 is acknowledged.





Claim Rejections - 35 USC § 112/ Claim Construction

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in that they depend from non-elected claims.  The claims should be rewritten in independent claim format reciting exactly the compositional limitations intended by applicant.  Issues with the non-elected claims that cast doubt on the scope of the elected claims are as follows:
The catalyst of claim 8, made by the process of claim 1, is construed as containing a ceramic or metal carrier loaded with a molecular sieve mixture that has been ion-exchanged with a transition metal or a rare-earth metal, and further containing iron and copper.  Furthermore, claim 1 recites “several” molecular sieves.  This language is not sufficiently concise.
The catalyst of claim 9, made by the process of claim 2, is construed as the material of claim 8, wherein the mixture of zeolites comprises CHA and zeolite 
The catalyst of claim 10, made by the process of claim 3, is construed as the further limiting the material prepared by claim 2, wherein the transition metals and rare-earth metals are further identified.  Note however, that the transition metal is defined as inclusive of iron, which is already a required component of the catalyst produced by claim 1.  As a result, a molecular sieve containing only iron and copper will read on the composition claims. 
The catalyst of claim 11, made by the process of claim 4, is construed as the material prepared by claim 3, further restricting the rare earth and transition metals.  Note however, that the transition metal is defined as inclusive of iron, which is already a required component of the catalyst produced by claim 1.  As a result, a molecular sieve containing only iron and copper will read on the composition claims. 
The catalyst of claim 12, made by the process of claim 5, is construed as the material prepared by claim 1 and containing the requisite amount of iron on the molecular sieve.  The manner in which the metal is applied is not relevant to an analysis of the composition itself.
The catalyst of claim 13, made by the process of claim 6, is construed as the material prepared by claim 1 and containing the requisite amount of copper on the molecular sieve.  The manner in which the metal is applied is not relevant to an analysis of the composition itself.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As mentioned hereinabove, the catalyst of claim 14 does not appear to limit the catalyst of claim 1.  As claim 1 already recites ion exchange by copper loading, claim 14, reciting a frequency for the step of “once” does not change the scope of the composition of claim 14 in any discernible manner.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based on the concept of undue experimentation associated with a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the 
The instantly claimed invention appears to involve a catalyst composition comprising a mixture of molecular sieves.  Although the specification uses this term generically, it is an extremely broad recitation of a material that is no longer defined in the art as merely a specific crystalline aluminosilicate material having micropores.  There is no specific discussion in the specification regarding the precise species of molecular sieve that could feasibly be employed to catalyze the reaction intended by applicant, in that no nexus of the characteristics of functional molecular sieves are discussed in relation to the particular characteristics desired by applicant.  The claims themselves do not even describe the intended utility of the final product, so it appears that certainly a more thorough definition of the intended composition to be produced should be set forth.
The state of the prior art indicates that there are numerous and myriad materials that fall within the terminology “molecular sieve” and “zeolite”, now including mesoporous and hierarchical materials and what were previously termed non-zeolitic molecular sieves but are now discussed in the art as “zeolites”.  All of these materials have completely different characteristics and functionality neither contemplated nor disclosed by applicant that still fall within the scope of the term “molecular sieve”.  In this rare-earth metal, copper, iron, and transition metal ion-exchanged materials must be considered with each possible molecular sieve material and must also be factored into 
In the prior art, zeolitic materials are known catalytic materials and it is also known that activity and/or selectivity are frequently related to the reaction being catalyzed.  Some catalysts will work for particular reactions but will be ineffective for others.  Due to the unexpected nature of catalysis, the clear disclosure of the precise identity of materials to be made or treated is relevant in that myriad non-functional species may be present within the extremely broad family of materials embraced by the instant claim step of “molecular sieve” mixtures.
Although there is some small degree of predictability in the use of molecular sieves as a catalytic means, the success of such use is completely dependent on the composition and specific structure, framework, elemental makeup and promoter materials, all taken in combination within the broad disclosure of the molecular sieve  material(s).  Absent an exact characterization of the nature of the material, the skilled 
The instant disclosure provides specific guidance for only a limited number of intended molecular sieve materials. The artist cannot possibly determine the precise molecular sieve mixtures that will work in conjunction with the particular promoters, with the expectation of success.  This limited disclosure, with no other guidance regarding the myriad different frameworks, elemental compositions, promoters and species known is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  The simplest manner in which to express the vast number of possibilities within the instant claims would be factorial formulae, starting with approximately 200! frameworks.  The addition of all of the potential combinations of those frameworks with all of the other changes that can be made to the molecular sieve material would include far too many species to be examined by an artisan to determine the metes and bounds of the molecular sieve composition that may potentially function as desired.
Although the specification provides several working examples, they employ only SSZ-13 (CHA, aluminosilicate) and beta (BEA aluminosilicate). There is no apparent disclosure of SAPO molecular sieves, ALPO molecular sieves (in spite of such possibly being set forth in claim 2) , or any other disclosure of the vast number of molecular sieve compositions that fall within the scope of the claims as presented.  Although a person of ordinary skill in the art would recognize that zeolite materials are generally known to be useful for catalytic purposes, absent more information on the precise nature of the composition, even a highly skilled artisan would not immediately be 
As a result, the quantity of experimentation required of a person having ordinary  skill in the art would be undue in the absence of further guidance, as the number of    possible species would confound  the artisan required to determine acceptable functionality.  The artisan would be presented with myriad zeolite with myriad pore sizes and internal configurations (likely inclusive of innumerable non-working embodiments), as well as different elemental compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition with any precision.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0089483 to Stiebels et al.
As mentioned herein above, the instant claims are drafted in product-by-process form, but they are ultimately product claims, which have been construed as a ceramic or metal carrier material to which a zeolitic coating (comprising “several” molecular sieves) is applied.  The coating comprises a mixture of molecular sieves carrying a transition metal or a rare-earth metal, and further both iron and copper.  As iron and copper are transition metals, the product can be considered to contain only iron and copper and still meet the instantly claimed material.
Stiebels et al. disclose coating of a substrate material (ceramic or metal, paragraphs [0059], [0061], [0063], with a washcoat of molecular sieves that can be 
The zeolites are disclosed as containing the molecular sieves in any conceivable weight ratio and that the iron and copper may be supplied to the zeolite in any conceivable fashion ([0043] – [0045]).  The SARs of the zeolites are from 5-200 for the zeolite beta and 5-100 for the CHA zeolite.  [0026] – [0027].  The amounts of the iron range from 0.05-15 wt.% and the amounts of the copper range from 0.5 to 20 wt.%.The skilled artisan is very well-aware that ion-exchange is a very commonly employed fashion for the introduction of metals into zeolite compositions.  The prior art background information makes this clear.  
Accordingly, the only substantive difference between the instant claims and the Stiebels et al. disclosure is one of scope, in that there are several options presented for the metals distribution of the molecular sieves.  The instant claims would have been obvious, however, because the reference disclosure makes it clear that according to certain embodiments, both iron and copper can be contained in the BEA zeolites and the CHA zeolites [0044].  As a result, this embodiment is specifically presented by Stiebels et al, and thus renders obvious the instantly claimed material.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Claims 8 and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the provided Machine translation of CN 106984357.

Stiebels et al. disclose coating of a substrate material (ceramic or metal, paragraphs [0059], [0061], [0063], with a washcoat of molecular sieves that can be mixed and  comprise both CHA (SSZ-13) and beta (and optionally MFI zeolites). See paragraphs [0038], [0041] and [0042].
The zeolites are disclosed as containing the molecular sieves in any conceivable weight ratio and that the iron and copper may be supplied to the zeolite in any conceivable fashion ([0043] – [0045]).  The SARs of the zeolites are from 5-200 for the zeolite beta and 5-100 for the CHA zeolite.  [0026] – [0027].  The amounts of the iron range from 0.05-15 wt.% and the amounts of the copper range from 0.5 to 20 wt.%.The skilled artisan is very well-aware that ion-exchange is a very commonly employed fashion for the introduction of metals into zeolite compositions.  The prior art background information makes this clear.  
Accordingly, the only substantive difference between the instant claims and the Stiebels et al. disclosure is one of scope, in that there are several options presented for the metals distribution of the molecular sieves.  The instant claims would have been obvious, however, because the reference disclosure makes it clear that according to 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Claims 8 and 12-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106984357 (Machine translation is provided and referenced below).
As mentioned herein above, the instant claims are drafted in product-by-process form, but they are ultimately product claims, which have been construed as a ceramic or metal carrier material to which a zeolitic coating (comprising “several” molecular sieves) is applied.  The coating comprises a mixture of molecular sieves carrying a transition metal or a rare-earth metal, and further both iron and copper.  As iron and copper are transition metals, the product can be considered to contain only iron and copper and still meet the instantly claimed material.
CN 106984357 discloses coating of a ceramic or metal carrier with a washcoat of molecular sieves that can be mixed (page 4, item 5), and  comprise both CHA (SSZ-13) and CHA “SAPO-34”). See page 3, fifth paragraph.
The zeolites are disclosed as first ion-exchanged with a rare earth or transition metal material, page 3, paragraphs 6-9. The molecular sieves are further exchanged with iron and copper.  The amount of iron ranges from 1-4 mass % and the amounts of the copper range from 0.5 to 4.5 mass %. Page 3, paragraph 2.  

The limitations of all claims have been considered and are deemed to be within the purview of the prior art.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chandler et al. disclose that it is known to employ iron beta in combination with CuCHA for exhaust gas remediation devices.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Examiner interviews are available via telephone, in-person, and video

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732